Citation Nr: 1030738	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis due to 
exposure to asbestos.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux 
disorder (GERD).

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to 
April 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, inter 
alia, denied service connection for the issues currently on 
appeal.

This case was previously before the Board in October 2007, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

The Veteran also had perfected an appeal of other issues 
regarding service connection for a bilateral knee disorder, a 
left shoulder disorder, a lumbar spine disorder, a right foot 
disorder, and a cervical spine disorder, by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2009).  However, these issues were resolved in 
the Veteran's favor in a February 2010 rating decision.  The 
Veteran has not appealed either the initial ratings or effective 
dates assigned for these conditions.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, they are not before the 
Board.

The Board notes that the Veteran submitted additional evidence 
after the RO issued its April 2010 supplemental statement of the 
case (SSOC).  It did not issue another SSOC after receipt of this 
evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 (2005) (when a 
supplemental statement of the case is required and when 
additional evidence is submitted after issuance of a statement of 
the case (SOC) or SSOC).  However, as the benefits for the claim 
on appeal have been granted, this evidence is no longer relevant.  
Therefore, the Board finds that any error in failing to furnish 
another SSOC is not prejudicial as to the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

On April 23, 2010, prior to the promulgation of a decision in the 
appeal, the issues currently on appeal were resolved in the 
Veteran's favor.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board 
pertaining to service connection for asbestosis due to exposure 
to asbestos.  38 U.S.C.A. §§ 511, 1110, 1131, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 20.101 (2009).

2.  There is no longer an issue of fact or law before the Board 
pertaining to service connection for hypertension.  38 U.S.C.A. 
§§ 511, 1110, 1131, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 20.101 (2009).

3.  There is no longer an issue of fact or law before the Board 
pertaining to service connection for GERD.  38 U.S.C.A. §§ 511, 
1110, 1131, 7104, 7105 (West 2002
& Supp. 2009); 38 C.F.R. §§ 3.303, 20.101 (2009).

4.  There is no longer an issue of fact or law before the Board 
pertaining to service connection for IBS.  38 U.S.C.A. §§ 511, 
1110, 1131, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. §§ 511(a), 
7104.

All questions in a matter which under section 511(a) of title 38, 
United States Code, are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Decisions 
of the Board shall be based on the entire record in proceedings 
and upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).

The Board may dismiss any appeal which fails to allege error of 
fact or law in the determination being appealed. 38 U.S.C.A. § 
7105.

In this case, evidence on file indicates that, prior to the 
promulgation of a decision in the appeal, the issues currently on 
appeal were resolved in the Veteran's favor in April 2010.  Thus, 
as service connection has been established for the issues on 
appeal, there remains no alleged error of fact or law regarding 
these issues.  Therefore, having resolved the Veteran's claim in 
his favor, there is no longer a question or controversy 
remaining.  Since the underlying issue is moot, there is no 
further jurisdiction to act on the claim.  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, service connection for asbestosis due to exposure to 
asbestos, hypertension, GERD and IBS, has been accomplished 
without the need for action by the Board.  38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 
(1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  
Accordingly, his appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


